Case: 4:19-cV-OO403-RLW Doc. #: 1-8 Filed: 03/04/19 Page: 1 of 11 Page|D #: 25

1922-CC00231

IN THE CIRCUlT COURT OF THE CITY OF SAINT LOUlS
22"d JUDICIAL CIRCUIT
STATE OF MISSOURI

DEBORAH HEATH, )
)
Plaintiff, )

) Cause No.:
v. )
)

ALLSTATE lNSURANCE COMPANY, ) Division:
Serve: John M. Huff )
M() Dept. of Insurance )
301 W. High St., Rm 530 )
Jefferson City, MO 65101 )
)
)
CSD INSURANCE POOL, INC. )
Serve: C T Corporation System )
120 South Central Ave. )
Clayton, MO 63105 )
)
Defendants. )
_IZE_TI_TJL

COUNT I - Breach of Contract

COMES NOW Plaintit`f Deborah Heath, by and through the undersigned counsel, and for
her claim against Def`endant Allstate lnsurance Cornpany states as follows:

l. At all times referenced herein, Plaintiff` Deborah Heath Was a resident of Lincoln
County, l\/lissouri.

2. Def`endant Allstate Insurance Company is a nonresident, foreign insurance
company, With authority to sue and be sued, and authorized to do business in the State of
l\/lissouri.

3. Venue is proper in the Circuit Couit of the City of Saint Louis pursuant to

§508.010.2(3>.

EXH|B|T

A_

tabbies'

,*~.};&i%;)¢L;&`v,r;:>é`¢§

“ were

\..

Case: 4:19-ev-OO403-RLW Doe. #: 1-8 Filed: 03/04/19 Page: 2 of 11 Page|D #: 26

4. The car crash that gives rise to this contract action occurred on Novcmbcr
3(), 2017, on southbound l\/lissouri Highway 47, an open and public roadway within
Warren County, Missouri.

5. On Novcmbcr 30, 2017, Plaintiff was a passenger in a motor vehicle
traveling southbound bound on l\/Iissouri Highway 47 when a motor vehicle that was
being operated by Nancy Harmon and traveling northbound on l\/lissouri Highway 47,
failed to yield, made a left turn, and struck the front of Plaintiff`s vehicle.

6. As a result ofthe ear erash, Plaintiff suffered injuries to her right shouldcr,
right ann, right wrist, and experienced chest pain with breathing She was diagnosed
with a closed Colles’ fracture of the right wrist, a closed nondisplaccd fracture of styloid
radius and a diaphragm rupture.

7. As a result ofthe crash Plaintiff incurred medical bills in excess of One
hundred and twenty six thousand, seven hundred and two dollars ($126,7()2.()0).

8. As a result of her injuries Plaintiffmissed approximately two hundred and
forty seven hours of work suffered lost wages in the gross amount of Five thousand one
hundred and twenty eight dollars and twenty cents ($5,128.20).

9. At the time of the crash, the other motorist, Nancy Harmon, was insured
under an Automobile Liability lnsuranee Poliey with Shelter lnsuranee Company. The
per person limit ofliability under said policy was Fifty thousand dollars ($50,000.0()).

IO. The value of Plaintiff”s personal injury claim against Nancy Harmon is
more than the per person policy limits of Fifty thousand dollars ($50,()00.()0) under the

Shelter policy, making Deborah Heath an “Underinsured l\/lotorist”.

Case: 4:19-ev-OO403-RLW Doe. #: 1-8 Filed: 03/04/19 Page: 3 of 11 Page|D #: 27

l l. Plaintiff had an Automobile lnsuranee policy with Allstate, being numbered
995098842, that included Underinsured l\/Iotorist coverage in the amount of One hundred
thousand dollars ($100,()00.()0).

12. A true copy ofthe Poliey number 995 098 842 is attached as Exhibit I.

13. The General Statement of Coverage for underinsured motorist benefits, states that

Allstate “wil| pay damages which an insured person is legally entitled to recover from the

owner or operator of an underinsured auto because of bodily injury sustained by an insured

person.”

14. Thc above mentioned policy was in effect at the time of the crash on Novcmbcr
30, 2017.

15. The negligence of the underinsured motorist caused or contributed to cause the

bodily injuries Plaintiff suffered in the crash.

16. Shelter lnsuranee Company, on behalf ofits insured Nancy Harmon, has settled
and paid all applicable policy limits to Plaintiff.

17. Allstate consented to plaintiff accepting the limits of liability from Shelter and
releasing Nancy Harmon.

18. At the time Allstate consented to the settlement, and allowed plaintiff to present
this claim, she was legally entitled to recover from Nancy Harmon, the underinsured motorist,
damages for bodily injury in excess ofone hundred and fifty thousand dollars ($150,00().00).

19. On July l l, 2018, Plaintiff made a claim for Underinsured l\/Iotorist coverage in

the amount of One hundred thousand dollars ($10(),000.00), which Allstate rejected and

countered with an offer ofSixty nine thousand, eight hundred thirteen dollars and fifty nine cents

($69,813.59) on September 17,2018.

Case: 4:19-ev-OO403-RLW Doe. #: 1-8 Filed: 03/04/19 Page: 4 of 11 Page|D #: 28

20. On September 28, 2018, Plaintiff` reduced her demand to Ninety eight
thousand dollars ($98,000.00), which Allstate again rejected and countered with an offer
of Seventy two thousand, eight hundred thirteen dollars and fifty nine cents ($72,813.59)
on Octobcr 3, 20l 8. Subsequently, Allstate amended the counteroffer to include lost
wagcs, for an amount of Seventy seven thousand, nine hundred forty one dollars and
seventy six cents ($77,941.76).

2 l. As a sign of her good faith in trying to resolve this matter Plaintiff reduced
her demand several times, ultimately offering a compromise settlement of an amount
below Ninety six thousand dollars ($96,000.00) on Novcmbcr 13, 2018.

22. Allstate adjuster Paula Perdue offered Eighty thousand five hundred
dollars ($80,500.00) on Novcmbcr 6, 2018, which she later stated in a fax on Novcmbcr
27, 2018 was “the best I have to settle this claim.”

23. Allstate adjuster Caitlin Gilliland stated in a phone call on January l7,
2019 that Eighty thousand five hundred dollars ($80,500.00) was the most that Allstate
was willing to pay for l\/ls. Heath’s claiming

24. Defendant Allstate has never offered more than Eighty thousand five
hundred dollars ($80,500.00).

25. Plaintiff has fulfilled all conditions precedent to collect under the terms of
Underinsured l\/Iotorist coverage

26. Allstate has failed and continues to refuse to pay Plaintiff as it is
contracted to do through the Underinsured l\/lotorist coverage of the policy.

WHEREFORE, Plaintiff` Deborah l-leath prays for judgment against Defendant

Allstate in an amount in excess of Twenty-Five Thousand Dollars ($25,000.00), but not

Case: 4:19-ev-OO403-RLW Doe. #: 1-8 Filed: 03/04/19 Page: 5 of 11 Page|D #: 29

to exceed One Hundrcd Thousand Dollars ($100,000.00) together with all costs expended hcrein,
prejudgment interest, and such further relief as the Court deems just and appropriate
COUNT ll
Vexatious Refusal

COl\/IES NOW Plaintiff and for Count ll of her petition against Allstate states as follows:

27. Plaintiff hereby incorporates by reference each and every allegation set forth
above as though fully set forth herein.

28. Plaintiff last made a demand on Novcmbcr 13, 2018 in the amount of ninety six
thousand dollars ($96,000.00), and kept that offer open for more than thirty days.

29. Allstate acknowledged receipt ofthe demand and rejected it; restating its eighty
thousand five hundred dollar ($80,500.00) of`fer.

30. Allstate has refused to consider the full amount ofthe bodily injury and special
damage in evaluating plaintist claim.

31. Defendant’s refusal to pay this claim is without a reasonable cause or excuse in
violation of §375.420 of the Revised l\/lissouri Statutes.

32. ln accordance with that statute, Plaintiff is allowed to receive twenty percent of
the first $1,500.00 (Fifteen Hundred Dollars) of the loss and ten percent of the amount of the loss
in excess of$ 1 ,500.00 (Fifteen Hundred Dollars) in addition to the amount recoverable under the
insurance policy, attorneys` fees, and interest

WHEREFORE, Plaintiff Deborah Heath prays for judgment against Defendant Allstate
for the statutory penalties, interest and attomey’s fees in accordance with the Revised Statutes of
l\/lissouri, and such further relief as the Court deems just and appropriate

Count lll

Case: 4:19-ev-OO403-RLW Doe. #: 1-8 Filed: 03/04/19 Page: 6 of 11 Page|D #: 30

Declaratorv Relief from CSD lnsuranee Pool, lnc.
COMES NOW Plaintiff Deborah Heath, by and through the undersigned counsel,
and for her cause of action against Defendant CSD lnsuranee Pool, lnc. states as follows:
33. Plaintiff Deborah Heath is, and was at all timcs, an employee of
Wright City Sehool District.
34. Defendant CSD lnsuranee Pool, lnc., also known as CSD
lnsuranee Health Trust, is a self-funded health plan created to provide health
insurance benefits to l\/lissouri Public Education Employees.
35. CSD lnsuranee Pool, lnc. is a political subdivision and has a
contract with Wright City Sehool District, along with other public schools
36. Wright City Sehool District is a government agency.
37. Thc health insurance benefits provided by CSD lnsuranee Pool,
Inc. are only available to political subdivisions of l\/lissouri.
38. Plaintiff as an employee of the Wright City Sehool District,
received health insurance benefits provided by CSD lnsuranee Pool, Inc.
39. Defendant CSD lnsuranee Pool, lnc. is now asserting a subrogation
right of reimbursement from the proceeds ofCount l of this action.
40. This Court has jurisdiction to hear this action under l\/lo. Rev. Stat.
§ 527.010 et seq., and Rule 87
41. Venue is proper before this Court pursuant to l\/lo. Rev. Stat.

§ 508.010 as CSD lnsuranee Pool, Inc. is headquartered in the City of St. Louis.

Case: 4:19-ev-OO403-RLW Doe. #: 1-8 Filed: 03/04/19 Page: 7 of 11 Page|D #: 31

42. A ripe justiciable controversy between Plaintiffs and Defendants’ exist as set forth

in more detail above, specifically Defendants’ have demanded payment from Plaintiff from any

insurance settlement with Allstate.

43. Plaintiff Deborah Heath requests a declaration that Defendant CSD lnsuranee

Pool, lnc. is not entitled to the proceeds for the following reasons:

21.

Plaintiff Deborah Heath’s claim against Allstate is a private contract claim.
Under Article I, Section 2 of the l\/lissouri Constitution, “. . .all persons have a
natural right to lifc, liberty, the pursuit of happiness and the enjoyment ofthe
gains oftheir own industry. . .” and under Article I, Section 26, “private
property shall not be taken. . .for public use, withoutjust compensation.”
Plaintiff Deborah Heath’s private auto insurance policy through Allstate is a
private contract by a private citizen. As such, any insurance payment made to
Plaintiff by Allstate is Plaintiff" s own property from her private personal
policy. Any taking by Defendant CSD lnsuranee Pool, lnc. would be an
unconstitutional government taking of Plaintiff`s property.

Defendant CDS lnsuranee Pool, lnc.’s subrogation in this case is against
public policy. l\/lissouri law recognizes insurance policies with reimbursement
or subrogation clauses as invalid when relating to personal injury cases

Similarly, here, l\/lissouri law should prohibit subrogation in a contract case.

44. Plaintiffseeks a declaration that Defendants’ do not have a legitimate claim to any

recovery Plaintiff receives from Allstate

45. Plaintiff is entitled to request such a declaration under §527.040 of the Revised

Statutes of l\/Iissouri, which allows for declaration of legal rights of and relationships

Case: 4:19-ev-OO403-RLW Doe. #: 1-8 Filed: 03/04/19 Page: 8 of 11 Page|D #: 32

46. Tlie threat to Plaintiff`s interest is not contingent but is impending and rcal,
and is ripe for decision in that Defendants’ have made demands for payment

47. Tlie Plaintiff lacks any adequate remedy at law or other alternative rcmedy.

WHEREFORE, Plaintiff prays Tliat the Court issue an Order declaring that
Defendant CSD is not entitled to any monies that Plaintiff may recover from her breach of
contract claim for Ull\/l benefits from her personal automobile liability policy witli
defendant Allstate; and for such other and further relief as the Court may deem just and

pI`OpCl`.

GALLAGHER DAVIS, L.L.P.

/s/ Timothv J. Gallagher
Timothy J. Gallaghcr, l\/IBN 37872
2333 South Hanley Road

St. Louis, l\/lissouri 63144

(314) 725-1780

Fax (314) 725-0101

tim c'/); alla hcrdavis.com

 

Attorneys for Plaintiff

Case: 4:19-ev-00403-RLW Doe. #: 1-8 Filed: 03/04/19 Page: 9 of 11 PagelD #: 33

COLE COUNTY SHER|FF
lN THE 22ND JUD|C|AL ClRCUlT, ClTY OF ST LOU|S, MlSSOURI

    

-'Iurcu\"‘

 

 

 

 

Judge or Divlsion: Case Number: 1922-CC00231
REX |\/| BURL|SON Special Process Server 1
Plaintiff/Petitioner: Plaintiff’s/Petitioner`s Attorney/Address
DEBORAH HEATH TlMOTHY JOSEPH GAl-LAGHER Special Process Server 2
2333 S. HANLEY RD.
vS. SA|NT LOU|S, l\/|O 63144 Special Process Server 3
Defendant/Respondem: Court Addressr
ALLSTATE lNSURANCE coMPANY $(l)VI\||LTCL?)%l}J<l§TRSBEE§l/ngNG
Nature of Suit:
CC Breach of Contract SA|NT LOU|S’ MO 63101

 

 

(Date Fi|e Stamp)

 

Summons in Civi| Case
The state of iviissouri to; Ai_i_sTATE iNsuRANcE coiviPANY
Alias:

 

JOHN M HUFF D|RECTOR
M|SSOUR| DEPT OF lNSURANCE
301 W HlGH ST ROOM 530
JEFFERSON ClTY, MO 65101

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a
copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. |f you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

`“-:'. / , ~ / l
ceroFsrLou/s Februal'y 1, 2019 '7:21~%//£,771»?.¢~

Date Clerk
Further lnformation:
Sheriff’s or Server’s Return
Note to serving officer: Summons should be returned to the court Within 30 days after the date of issue.
l certify that l have served the above summons by: (checl< one)
l:] delivering a copy of the summons and a copy of the petition to the defendant/respondent
[:l leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with

, a person of the defendants/respondents family over the age of
15 years Who permanently resides With the defendant/respondent

I:l (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
EI other:
Served at (address)
in (County/City of St. Louis), l\/lO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Sea/)
l\/ly commission expires:
Date Notary Pub|ic
Sheriff’s Fees, if applicable
Summons
Non Est $
Sheriffs Deputy Salary
Supplemental Surcharge $ 10.00
l\/|i|eage $ ( miles @ $. per mile)

 

Tota| $

A copy of the summons and a copy of the petition must be served on each defendant/respondent For methods of service on all
classes of suits, see Supreme Court Ru|e 54.

 

 

 

OSCA(06-18)Sl\/130(Sl\/1CC)For Court Use On/y.' Document |d # 19-SMCC-915 1 of 1 Civil Procedure Form No. 1; Rules 54.01 - 54.05,
54.13, and 54.20; 506.120 _ 506.140, and 506.150 RSl\/|o

Case: 4:19-ev-00403-RLW Doe. #: 1-8 Filed: 03/04/19 Page: 10 of 11 PagelD #: 34

 

ST L_OU|S COUNTY SHER|FF

lN THE 22ND JUD|C|AL ClRCUlT, ClTY OF ST LOU|S, MlSSOUR|

 

 

 

 

 

 

 

 

 

Judge or Dlvision: Case Number: 1922-CC00231
REX M BURL|SON Specia| Process Server 1
Plaintiff/Petitioner: Plaintiff's/Petitioner`s Attorney/Address
DEBORAH HEATH T|MOTHY JOSEPH GALLAGHER special Process sewer 2
2333 S. HANLEY RD.
VS. SA|NT LOU|S, MO 63144 Special Process Server 3
Defendant/Respondent: COU"( Addf€$$?
ALLsTATE lNSURANCE coi\/iPANY §§(l)V[\l|LTCLJJ%L}J<F§;SBEE§J/ngNG
Nature of Sult:
CC Breach of Contract SA|NT LOU'S' MO 63101 (Daie Fiie stamp)

 

 

 

Summons in Civi| Case

The State of Missouri to: CSD lNSURANCE POOL |NC
A|ias:

 

cT coRPoRATloN sYSTEM
120 s cENTRAL AvE
cLAYToN, Mo 63105
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. |f you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

_ y , 2 t
c/TY oFsrLou/s Februa"y 1, 2019 7:£1~% /%>774/?%

Date Clerk

 

Further lnformation:
Sheriff’s or Server’s Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
l certify that l have served the above summons by: (check one)
lj delivering a copy of the summons and a copy of the petition to the defendant/respondent

l:l leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent With
, a person of the defendants/respondents family over the age of

15 years Who permanently resides with the defendant/respondent
|:] (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
I:l other:
Served at (address)
in (County/City of St. Louis), l\/lO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sherlff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Sea/)
l\/ly commission expires:
Date Notary Public
Sheriff’s Fees, if applicable
Summons
Non Est $
Sheriffs Deputy Salary
Supplemental Surcharge $ 10.00
l\/|ileage $ ( miles @ $. per mi|e)

Total $
A copy of the summons and a copy of the petition must be served on each defendant/respondent For methods of service on all
classes of suits, see Supreme Court Rule 54.

 

 

OSCA (06-18) Sl\/l30 (Sl\/lCC) For Court Use On/y.' Document |d #19-SMCC-916 1 of 1 Civi| Procedure Form No. 1; Ru|es 54.01 ~ 54.05,
54.13, and 54.20; 506.120 - 506.140, and 506.150 RSl\/lo

Case: 4:19-e -00403-RLW Doe. #: 1-8 Filed: 03/04/19 Page: 11 of 11 PagelD #: 35

COUNTY SHERIFF
IN THE 22ND JUD|C|AL ClRCUlT, ClTY OF ST LOU|S, MlSSOURl

 

 

 

 
   
 

 

 

 

 

 

 

 

Judge or Division; Case Number: 1922-CC00231
REX M BURL|SON Special Process Server 1
Plaintiff/Petitioner: Plaintift"s/Petitioner's At'torney/Address
DEBORAH HEATH TlMOTHY JOSEPH GALLAGHER cess sewer 2
2333 S. HANLEY RD.
vs. sAiNT r_ours, rvio 63144 special Pr ,€,`s.¢~er 3
Defendant/Respondent: Court AddfeSS-` /<;<\ \'/
ALLSTATE iNsuRANcE coMPANY ClVlL COURTS BU|LD|NG 8 0 ‘9 g §
Nature of Suit; 10 N TucKER Bi.vD /SZ`\O<<\\ 630 0
CC Breach of Contract SA'NT LOU|S' MO 63101 '?//(Mi~)je Sia/)
Summons in Civil Case ¢`O({\/V/\,/
The State of Missouri to: ALLSTATE lNSURANCE COMPANY ' /"`/é
Alias: 6

JOHN M HUFF D|RECTOR
MlSSOURl DEPT OF lNSURANCE
301 W H|GH ST ROOM 530
JEFFERSON C|TY, MO 65101

COURTSEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. |f you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

 

 

 

C,Ty OFS,LOU,s February 1, 2019 VQ~M./ E T F n c n
Date clerk ' ‘ ‘°' ’~’
Further lnformation: FER j Q 2919
Sheriff’s or Server’s Return ` "' ' ‘
Note to serving officer: Summons should be returned to the court within 30 days after the date of lssue. M A
| certify that l have served the above summons by; (check one) ' . G

 

    

l:l delivering a copy of the summons and a copy of the petition to the defendant/respondent
l:] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of » -

. a person of the defendant's/respcrn;'.v .' ~ 5' '
15 years who permanently resides with the defendant/respondent _
E(for service on a orporation) delivering a copy of the summons and copy of the complaint to: '

   
 

    
 

 

 

 

 

l m (name) .04./)/)'¢£/ )-
|:] etherj / blz:;;\#lglcl)ql_ ClPCle`[
. , _ . LERK'S oF
Served at 130/ CLJ¢ /~//Q/) rif - By-` `_(a£f_qj§ cis-y
in /AO (eounry/ciiy of sr. Louis), rvio, on _.é)_-(L~L (date) ar _QQ‘LL/?Qmme).

 

gang ,/@am g Q¢;,MZ, iii fha ,M, M/ a/
Printed Name of Sheriff or Server Signature of Sheriff or Server

Must be sworn before a notary public if not sawed by an author|zed off|cer:

 

 

 

 

Subscribed and sworn to before me on (date).
(Sea/)
My commission expires;
Date Notary Pub|ic

Sheriff’s Fees, if applicable
Summons $
Non Est $ §§
Sheriff’s Deputy Sa|ary <§) >
Supplemental Surcharge $ 10.00 v
Mileage $ ( miles @ $. per mile) `
Tota| $

 

A copy of the summons and a copy of the petition must be served on each defendant/respondent For methods of service on all
classes of suits, see Supreme Court Ru|e 54.

 

 

OSCA (06~18) SM30 (SMCC) For Court Use On/y.' Document |d # 19-SMCC-915 1 of 1 Civil Procedure Form No. 1; Ru|es 54.01 - 54.05,
54.13, and 54.20; 506.120 - 506.140. and 506.150 RSMo

